HAWKINS, Presiding Judge.
Appellant was charged by complaint and information in the County Court of Collin County with the unlawful possession for the purpose of sale of intoxicating liquor, it being alleged that Collin County was dry area. On a trial before a jury the appellant entered a plea of not guilty, but the jury found him guilty and assessed his punishment at a fine of $250 and imprisonment in the county jail for ten days. It is from such judgment this appeal is perfected.
There is neither a bill of exception nor a statement of facts found in the record. All proceedings appear to be regular and nothing is presented for review.
The judgment is, therefore, in all things affirmed.